            Case 20-51150-btb       Doc 22     Entered 02/11/21 16:15:01       Page 1 of 3




WILLIAM A. VAN METER, ESQ.
Nevada State Bar No. 2803                                           Electronically Filed on: February 10, 2021
P.O. Box 6630
Reno, Nevada 89513
Telephone: (775) 324-2500

Chapter 13 Trustee
                                   UNITED STATES BANKRUPTCY COURT

                                             DISTRICT OF NEVADA

In re:                                                   CASE NO. 20-51150-BTB
                                                         CHAPTER 13
JOSE R. MARTINEZ-CHICAS
ARACELI G. DIAZ,                                         TRUSTEE’S OBJECTIONS TO
      Debtors.                                           CONFIRMATION OF CHAPTER 13 PLAN

                                                        Hearing Date: 02/18/2021
                                                        and Time:      3:00 pm
                                                      / (Time Required – 1 minute)

The Trustee objects to confirmation of the Debtor(s) Chapter 13 Plan or any Amended Plan to the extent
the proposed Plan contains provisions inconsistent with the provisions of 11 U.S.C. §1322 or to the
extent the requirements of 11 U.S.C. §1325 have not been satisfied. In connection with plan
confirmation, the Trustee requests that the court determine that the Debtor has complied with 11 U.S.C.
§ 521(a)(1) and, that the automatic dismissal provisions of 11 U.S.C. § 521(i) do not apply.

The Trustee raises the following additional confirmation issues that are checked below:

___X__         The Plan does not satisfy the best interest of creditors test. 11 U.S.C. §1325 (a)(4). The
scheduled value of the Debtors' non-exempt assets is $Unknown at this time. The Trustee projects that
holders of unsecured claims will receive distributions totaling approximately $Unknown at this time.

__X___        The Debtor(s) projected Disposable Income during the applicable Commitment
Period is not applied to make payments to unsecured claims in this case. 11 U.S.C.
§§1325(b)(1)(B) & (b)(2). Based on the supporting documentation provided to the Trustee and the
Trustee’s review of the Debtor’s form B22C and Schedules I and J, the Debtor(s) has
miscalculated their Current Monthly Income as defined by 11 U.S.C. § 101(10A) and their
disposable income as defined by 11 U.S.C. § 1325(b)(2).
       The debtor’s calculation of their income resulted in an under the median income level. The
Trustee’s calculation of the debtor’s income was higher resulting in an Annualized current
monthly income that is over the Applicable median family income which results in a positive
Disposable Monthly Income (Line #59). The current proposed plan does not adequately provide
for the amount required to be paid to the unsecured creditors, nor does the proposed plan
payment provide for sufficient funds to account for a 100% distribution to all allowed claims.
       The Trustee requests that the Form 22C be amended.
            Case 20-51150-btb         Doc 22     Entered 02/11/21 16:15:01        Page 2 of 3




Other issues:
Per documents provided income is understated by $3,989 a month

Per documents provided, the average Net income of $ 4,646. The 22C says net income of $3,951.

#5… The Form is provided to calculate your average monthly income. 22C-2 is provided for all
deductions/expenses. Accordingly, the business expense of $19,966.50 is not properly listed on the
Form. Accordingly, the Trustee requests that the 22C be amended and filed with the court.

___X__         The Plan does not provide for all scheduled administrative, secured and priority claims
and/or the proposed Plan payments are not adequate to provide for full payment of all administrative,
secured and priority claims. 11 U.S.C. §1322(a).
      Sheffield Financial filed arrears of $613.61 not provide for
      IRS was provided for in the plan of $14,000, the claim filed at $16,380.26

__X___          The Debtor(s) have not provided all requested tax returns or have failed to file all federal,
state and/or local tax returns required by 11 U.S.C. § 1308. 11 U.S.C. § 1325(a)(9); Section 1228 of the
Bankruptcy Abuse Prevention and Consumer Protection Act of 2005 (not codified in Title 11).
        2020 Tax Returns

__X___         The Plan does not satisfy the good faith requirements of 11 U.S.C. §1325(a)(3)
and/or (a)(7).

__X___         The Debtors have not complied with 11 U.S.C. §521 and the Debtor’s obligations to
cooperate with the Trustee’s office by failing to appear at the 341 meeting and/or failing to file and
provide requested or required documents to the Trustee. The Trustee may raise additional
substantive Plan objections at the confirmation hearing if any when the Debtor(s) complies with
his or her obligations under the Bankruptcy Code.
        Income verification from Mrs. Diaz
        Copy of the vehicle(s) registrations that are shared with Silvia Loyd


__X___         Other. The Plan states in Section 9.2 that “The secured creditors shall continue to
send statements and/or allow for electronic payments”. The Debtor provides no legal and factual
basis for this unusual plan provision. Debtor should provide evidence establishing that the
required posting of payments electronically is legally and factually correct. The Debtor should
also provide legal arguments establishing that the bankruptcy court has authority to enter such an
order.




       DATED: February 10, 2021                                 /S/ WILLIAM A. VAN METER
                                                                William A. Van Meter, Trustee
            Case 20-51150-btb      Doc 22     Entered 02/11/21 16:15:01       Page 3 of 3




                                   CERTIFICATE OF SERVICE

       Pursuant to Fed. R. Bankr. P. 9014, 7004 and Fed. R. Civ. P. 4(g), I Katie Christ hereby swear
under penalty of perjury that I am over the age of 18, not a party to the within action, and that on
February 10, 2021, I Electronically Filed the attached TRUSTEE’S OBJECTIONS TO
CONFIRMATION OF CHAPTER 13 PLAN and that upon the filing of the document I anticipate that
the Bankruptcy Court will thereafter generate a Notice of Electronic Filing and electronically transmit
the document to:

       Dated: February 10, 2021

                                                                     /S/ Katie Christ
                                                                     Katie Christ



LAW OFFICE OF NATHAN R. ZELTZER
NATHAN R. ZELTZER, ESQ.
232 COURT STREET
RENO, NV 89501



JOSE R. MARTINEZ-CHICAS and ARACELI G. DIAZ                              Served by First Class Mail
7430 BAROQUE COURT
SUN VALLEY, NV 89433
